Citation Nr: 0829498	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967; including service in Pakistan from August 
1964 to October 1965, and in Vietnam from November 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The veteran testified before the undersigned at a June 2008 
Travel Board hearing.

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
due to traumatic experiences in service while serving in 
Pakistan, and while serving in Vietnam during that war.  The 
Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  

Entitlement to service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor occurred, varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  If so, no further development or corroborative 
evidence will be deemed necessary.  See 38 C.F.R. § 3.304(f).  

If a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (in requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" too narrowly).  In sum, the 
veteran's presence with his unit at a time when his unit is 
attacked tends to show that that the veteran experienced such 
attack personally, without specifically showing his personal 
participation. Id.; see also Pentecost.  

The record reflects that the veteran has been diagnosed with 
PTSD.  The veteran's service personnel records are negative 
for any decoration or award signifying combat; and his 
military occupational specialty (MOS) was that of "D F 
Operator." The D F acronym presumably means Radio Direction 
Finding Operator, as reflected in his MOS Evaluation Data 
Report, which indicates that his MOS involved "security 
practices," "radio communication," "radio direction 
finding," "radio fingerprinting," and "integrated SIT and 
traffic analysis."  As these records do not signify combat, 
further corroborative evidence of the claimed stressors would 
be necessary under the above criteria.  

At a June 2008 hearing before the undersigned, the veteran 
testified essentially describing four claimed in-service 
stressor experiences as follows.  The first two claimed 
stressors involved his service while in Pakistan.  The first 
incident occurred in Mashallah, Pakistan, where the veteran 
was working in an intelligence unit.  The veteran had 
recently been given the duty of running the classified 
documents room, when he witnessed a suspicious situation in 
which a foreign national in the building appeared to be 
receiving documents from someone there.  Later, a major 
inspected the classified documents room and told the veteran 
that there were two missing documents.  The veteran was 
extremely fearful of the consequences of having documents 
under his control become missing.

The second incident occurred while the veteran was stationed 
in Pakistan at a monitoring base involved in monitoring the 
Soviet Union.  War broke out between India and Pakistan.  The 
veteran reported that a warning sounded to evacuate the 
building, and that right after the veteran left the building 
it was attacked and pulverized by an air strike of Indian 
planes making a direct hit. 

The third and fourth incident occurred in Vietnam.  The first 
of these incidents occurred while the veteran was on guard 
duty one night.  The officer of the day, identified as 
William Leatherwood, a second lieutenant, came around 
checking the guard post and talked to the veteran.  The next 
day that officer was killed when a helicopter went down.   

The last incident occurred when a fellow serviceman who was 
looking strangely pointed his rifle at the veteran and the 
veteran was terrified and thought the serviceman was going to 
shoot him.

The Board finds some general corroborative evidence with 
respect to at least one claimed stressor; that is, at least 
with respect to the second claimed stressor involving the air 
strike in Pakistan.  In that regard, the veteran's service 
personnel records show that he was trained in security 
practices, radio communications, radio direction finding, 
radio fingerprinting, and integrated SIT and traffic 
analysis.  Those records also show that he served in Pakistan 
from August 1964 to October 1965.

The veteran submitted two statements, one from [redacted] 
[redacted] and one from [redacted] [redacted].  These statements 
are credible with respect to the information they provide.  
These statements provide further details of the veteran's 
service in Pakistan, which are consistent with the veteran's 
service personnel records and generally consistent with the 
veteran's description of his claimed stressors in Pakistan, 
and consistent with other published material described below.  
They thus provide a general corroboration of certain facts.  

In particular, Mr. [redacted] stated that the veteran was 
stationed at a signal processing station in Peshawar, 
Pakistan from March, 1964 to May 1965, performed classified 
work and served as Company Clerk.  The veteran arrived at the 
Peshawar stationing in September 1964 and was still there 
when Mr. [redacted] left in May 1965. 

Mr. [redacted]'s letter provided the following information.  
He indicated that he and the veteran were stationed at the 
USAF's Peshawar Air Station, some miles outside of Peshawar, 
and were involved in a type of classified mission similar to 
radio direction finding.  There were some spy-like qualities 
to the job they performed.  [This provides some extent of 
substantiation to the veteran's first claimed stressor 
discussed above].  In mid-September 1965 the next phase of 
the Pakistan-Indian war broke out.  The actual war had been 
ongoing since the previous April, but now was expanded to 
central Pakistan on the ground and in the air over the whole 
of Pakistan.  Mr. [redacted] stated that on one occasion he 
was told that several bombs had landed at the air port/base.  
He stated that though he did not personally make it back to 
his unit base at the air port/base to confirm this, he had no 
reason to doubt it occurred.   The veteran stayed at the unit 
until they both returned to the United States in October 
1965.

Lastly, the veteran has submitted a copy of several pages of 
a publication, "The India-Pakistan Air War of 1965," 
published in 2005 by an author and publisher in India.  That 
book reports on that war; and the portions submitted 
specifically show that in September 1965, elements of the 
Indian Air Force raided the airfield at Peshawar.  The attack 
damaged the runway, petroleum installations, aircraft 
hangars, and the PAF headquarters building outside the 
airfield. 

The author noted that the United States Air Force maintained 
a Signal Intelligence base at Badaber, about 20 miles south 
of Peshawar, housing the 6937th Communications Group.  A 
large contingent of that group was based near the Peshawar 
airfield itself.  The bombing of Peshawar forced the 
Americans to evacuate to Iran. 

Taken altogether, the above discussed evidence provides 
sufficient verification of the air attack described by the 
veteran.  The sources are entirely credible; and internally 
consistent among all of the elements, and with the actions, 
time, and place described by the veteran.  The fact that the 
veteran was assigned to and stationed with the unit that was 
present while such an event occurred strongly suggests that 
he was, in fact, exposed to the stressor event he described: 
He need not substantiate his actual presence during the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (in 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
too narrowly).  

Nevertheless, the evidence strongly indicates that this was 
the most likely circumstance.  To the extent this was the 
most likely circumstance, the situation approximates 
circumstances constituting "engagement in combat with the 
enemy," which further strengthens the probity of the 
veteran's testimony as to the occurrence of the alleged 
stressor he described.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

Substantiating the other claimed stressors would be 
problematic and most likely unachievable.  Given the secret 
nature of the unit in which the veteran worked, it is 
extremely unlikely that substantiation of two missing 
documents could be accomplished.  While the veteran has 
submitted evidence of the death of William Leatherwood linked 
to that person's service in Vietnam, it is not likely that 
the veteran's conversation with Mr. Leatherwood's before his 
death the next day could be verified.  Similarly, it would 
not be possible to verify the circumstances described by the 
veteran in which he thought a fellow serviceman looked 
strangely and seemed to be about to shoot the veteran, but 
did not.

Nevertheless, because the veteran has been diagnosed with 
PTSD, which might be linked to one of his claimed stressors 
as determined above, the veteran must be accorded a VA 
examination to determine whether a diagnosed PTSD is linked 
to a verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a psychiatrist in order to 
determine whether the veteran has PTSD 
related a verified stressor incident 
during service.  The claims folder and a 
copy of this Remand must to be made 
available to and reviewed by the examiner 
in conjunction with the examination; and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  

Inform the examiner of the stressor 
designated as verified, and that only that 
verified stressor may be used as a basis 
for a diagnosis of PTSD.  The verified 
stressor consists of the following:  The 
veteran was stationed in Pakistan at a 
classified monitoring base in 1965.  There 
he was involved in a highly classified 
secret monitoring mission, aimed at the 
Soviet Union.  While there war broke out 
between India and Pakistan.  During that 
period of war, a warning was suddenly 
communicated to immediately evacuate the 
building the veteran worked in; and right 
after the veteran left the building it was 
attacked and pulverized by an air strike 
of Indian planes making a direct hit. 
 
If a diagnosis of PTSD is made, the 
psychiatrist should specify: (1) whether 
the above stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
(2) whether there is a link between the 
current symptomatology and the verified 
inservice stressor cited above.  A 
complete rational of any opinion expressed 
should be included in the examination 
report.

2.  Thereafter, following any additional 
development deemed appropriate, 
readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b), if appropriate.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

